Citation Nr: 0402468	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  96-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether the October 1986 rating decision denying service 
connection for right hip and right shoulder disabilities 
became final.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

6.  Entitlement to service connection for skin rashes, 
including as a result of exposure in service to Agent Orange.

7.  Entitlement to service connection for reproductive 
dysfunction (claimed as sperm mobility damage), including as 
a result of exposure in service to Agent Orange.

8.  Entitlement to service connection for nerve damage, 
including as a result of exposure in service to Agent Orange.

9.  Entitlement to a rating greater than 30 percent for the 
period prior to March 16, 1997, a rating greater than 70 
percent for the period from March 17, 1997, to March 14, 
1999, a rating greater than 70 percent for the period from 
May 1, 1999, to February 13, 2000, and a rating greater than 
70 percent from April 1, 2000, for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  The decision that follows will 
address whether a final determination on the claims of 
service connection for right hip disability and right 
shoulder disability has been made.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for right hip disability and right shoulder 
disability were denied by rating action in October 1986; the 
veteran was notified of this denial by letter dated later 
that same month.

2.  A notice of disagreement challenging the RO's decision 
was received in January 1987.

3.  In January 1987, the RO issued a statement of the case 
(SOC) to the veteran.

4.  During a March 1987 personal hearing, the veteran 
expressed his desire to appeal the issues of entitlement to 
service connection for right hip disability and right 
shoulder disability; the hearing transcript constitutes the 
veteran's substantive appeal.


CONCLUSION OF LAW

With respect to the issues of entitlement to service 
connection for right hip disability and right shoulder 
disability, a timely appeal of the RO's October 1986 rating 
decision was filed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.301, 20.302, 
20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after an SOC has been furnished, 
a timely filed substantive appeal.  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the RO.  
38 C.F.R. § 20.200 (2003).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b).  Additionally, an 
extension for filing a substantive appeal may be granted on 
motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.  If the claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

In the present case, the Board finds that the veteran timely 
filed a substantive appeal.  The RO issued a rating decision 
in October 1986 that denied service connection for right hip 
disability and right shoulder disability.  Later that same 
month, the RO sent a letter to the veteran informing him of 
the decision and advising him that he had one year from the 
date of the letter to initiate an appeal by filing a notice 
of disagreement.  In January 1987, the RO received a notice 
of disagreement from the veteran.  Thereafter, the RO issued 
an SOC addressing both issues in January 1987.  During a 
March 1987 personal hearing, the veteran expressed his desire 
to appeal the issues of entitlement to service connection for 
right hip disability and right shoulder disability.  The 
Board finds that the hearing transcript is sufficient to 
constitute a timely filed substantive appeal, as the 
veteran's testimony was taken within the remainder of the 
one-year period from the mailing of the October 1986 
determination being appealed.  See 38 C.F.R. §§ 20.202, 
20.302.  As a result, the RO's October 1986 decision is not 
final with respect to these issues and will be considered by 
the Board on a de novo basis.  


ORDER

As the veteran filed a timely appeal of the RO's October 1986 
rating decision that denied entitlement to service connection 
for right hip disability and right shoulder disability, the 
veteran's claims were not finally denied and the claims 
remain pending.  To this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] is 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claims for service connection 
for right hip and right shoulder disabilities, the RO has not 
informed the veteran of the evidence and information 
necessary to substantiate these claims for service 
connection, nor has it adequately informed the veteran of the 
proper time frame in which he may submit such evidence. 

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to all his 
claims.

In this regard, in an October 2003 statement, the veteran 
indicated that he was granted disability benefits by the 
Social Security Administration, effective April 2001.  
Although Social Security records are usually only relevant to 
increased rating and unemployability determinations, the 
Board is of the opinion that they should be obtained in this 
case because of the history and diagnoses that might be 
contained in the medical reports supporting the grant of 
benefits for the other claims at issue.  

With regard to the veteran's claim for an increased rating 
for PTSD, the veteran recently indicated that he received 
treatment from the Vet Center in Warwick, Rhode Island from 
1994 to the present.  While records from the Warwick Vet 
Center dated from July 1999 to January 2002 are of record, 
there is no indication that the RO requested copies of all 
the veteran's pertinent treatment records from the Warwick 
Vet Center, including his most recent treatment.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

Additionally, the Board also points out that during the 
pendency of the veteran's appeal, the diagnostic criteria for 
evaluating mental disorders were revised, effective November 
7, 1996 (see 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).

With regard to the veteran's claim for service connection for 
skin rashes, although a March 1995 VA examination report 
notes no findings of skin rashes, subsequent VA outpatient 
treatment reports and statements from the veteran indicate 
that he is currently being treated for various skin 
disabilities.  With respect to the veteran's claim for 
service connection for reproductive dysfunction, while a 
March 1995 VA examination report notes a history of low sperm 
count, the examiner did not conduct an examination or provide 
an opinion concerning the etiology of any currently-diagnosed 
reproductive disorder.  With respect to the veteran's claims 
for service connection for right hip and right shoulder 
disabilities, the medical evidence notes the veteran's 
current treatment for these disabilities; however, he has not 
undergone a VA examination for the purpose of obtaining 
etiology opinions.  For this reason, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO, via the 
VA Appeals Management Center, for the following actions: 

1.  With regard to the veteran's claims 
for service connection for right hip and 
right shoulder disabilities, the RO 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2003).  

2.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Warwick Vet Center.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

4.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations, including ordering the 
examinations below.

6.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present skin 
rashes.  The claims folders must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folders, the examiner should express an 
opinion concerning whether it is at least 
as likely as not that any currently-
diagnosed skin rash originated during the 
veteran's military service, is 
etiologically related to his exposure to 
Agent Orange in Vietnam or is otherwise 
etiologically related to his military 
service.  The rationale for all opinions 
expressed must also be provided.

7.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
reproductive dysfunction.  The claims 
folders must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims folders, the examiner should 
express an opinion concerning whether it 
is at least as likely as not that any 
currently-diagnosed reproductive 
dysfunction originated during the 
veteran's military service, is 
etiologically related to his exposure to 
Agent Orange in Vietnam or is otherwise 
etiologically related to his military 
service.  The rationale for all opinions 
expressed must also be provided.

8.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present right 
hip disability and right shoulder 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folders, the examiner should express an 
opinion concerning whether it is at least 
as likely as not that any currently-
diagnosed right hip disability and/or 
right shoulder disability originated 
during the veteran's military service, or 
is otherwise etiologically related to his 
military service.  The rationale for all 
opinions expressed must also be provided.

9.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



